Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 01/18/2022.
Priority
This application, Pub. No. US 2021/0148903 A1, is a § 371 National Stage of International Patent Application No. PCT/GB2018/051190, filed 05/03/2018, which claims foreign priority to GB 1707140.8, filed 05/04/2017. 
Status of Claims
Claims 1, 3, 7, 9, 12, 15, 19, 28, 29, 31, 33, 35-37, 39, 41, 42 and 44-46 are currently pending.  Claims 1-51 have been originally pending.  Claims 3, 7, 9, 12, 15, 19, 31, 33, 35-37, 39, 41, 42, 44 and 45 have been amended, and Claims 2, 4-6, 8, 10, 11, 13, 14, 16-18, 20-27, 30, 32, 34, 38, 40, 43 and 47-51 have been cancelled, as set forth in Applicant’s Preliminary amendment filed 11/04/2019.  Claims 1, 3, 7, 9, 12, 15, 19, 28, 29, 31, 33, 35-37, 39, 41, 42 and 44-46 have been subject to restriction/election requirement mailed 11/17/2021.  Claims 44 and 46 have been amended, as set forth in Applicant’s amendment filed 01/18/2022.  Claims 12, 28, 29, 31, 33, 35-37, 39, 41, 42 and 44-46 are withdrawn from further consideration.  Claims 1, 3, 7, 9, 15 and 19 are examined.
Election/Restriction
Applicant's election of Group I, Claims 1, 3, 7, 9, 12, 15 and 19, drawn to a method of determining the presence or absence of a target analyte in a sample, and the species:
(1)	blood as a sample;
(2)	protein biomarker as a target analyte(s);
(3)	polymer bead as a surface; 
(4)	antibody binding as a mode of immobilization of the target analyte on the surface; 
(5)	antibody as a first detection agent; 
(6)	SEQ ID NOs: 1-10 as a reporter polynucleotide; 
(7)	biotin/streptavidin as a specific mode of binding of the reporter polynucleotide to the first detection agent; and
(10)	Y-adaptor as an adaptor, 
in the reply filed on 11/30/2021 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the election/restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Applicant identified Claims 1, 3, 7, 9, 12, 15 and 19 as encompassing the elected species.  It is noted that Claim 7 reads on the elected species because of the known use of antibodies as protein biomarkers, which is the elected species (2): 

    PNG
    media_image1.png
    225
    634
    media_image1.png
    Greyscale



However, with regard to Claim 12, the Examiner respectfully disagrees, because the elected species (7) requires the use of an affinity tag, which is biotin/streptavidin, as a specific mode of binding of the reporter polynucleotide to the first detection agent, 
Claims 12, 28, 29, 31, 33, 35-37, 39, 41, 42 and 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 01/18/2022.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 02/04/2020 and 01/18/2022, are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that 
form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 1 is drawn to:

    PNG
    media_image2.png
    501
    1098
    media_image2.png
    Greyscale



There is insufficient antecedent basis for limitations “any target analyte” recited in line 3, “any reporter polynucleotide” recited in line 7, and “the first agent” recited in line 9, in the claim.  To provide the proper antecedent basis, it is suggested to amend the claim by recitation of “the target analyte” in line 3, “the reporter polynucleotide” in line 7, and “the first detection agent” in line 9.

Claim 9 is drawn to:

    PNG
    media_image3.png
    126
    1068
    media_image3.png
    Greyscale



There is insufficient antecedent basis for limitation “the first agent” recited in line 3 in the claim.  To provide the proper antecedent basis, it is suggested to amend the claim by recitation of “the first detection agent.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Huff et al., WO 2016/161402, published 10/06/2016 (IDS submitted 02/04/2020).
Regarding Claims 1 and 3, Huff et al., throughout the publication and, for example, in paragraph [0007], teach: 

    PNG
    media_image4.png
    148
    863
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    343
    850
    media_image5.png
    Greyscale

Emphasis added.


Regarding Claims 1 and 15, Huff et al., throughout the publication and, for example, in paragraph [00224] teach: 

    PNG
    media_image6.png
    144
    860
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    456
    864
    media_image7.png
    Greyscale

Emphasis added.


Applicant is reminded that, according to MPEP § 2131.03 Anticipation of Ranges, a specific example in the prior art which is within a claimed range anticipates the range:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).  


Regarding Claims 3 and 7 and the elected species (2), (4) and (5), Huff et al., throughout the publication and, for example, in paragraph [00219], teach: 

    PNG
    media_image8.png
    107
    866
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    70
    822
    media_image9.png
    Greyscale

Emphasis added.


Regarding Claim 9, Huff et al., throughout the publication and, for example, in paragraph [00235], teach: 

    PNG
    media_image10.png
    145
    857
    media_image10.png
    Greyscale

Emphasis added.


According to the instant disclosure, indirect binding includes binding via a linker or a linker molecule:

    PNG
    media_image11.png
    183
    1108
    media_image11.png
    Greyscale

Specification, page 9, 3rd paragraph; Emphasis added.


Regarding Claim 19, Huff et al., throughout the publication and, for example, in paragraph [00235], teach: 

    PNG
    media_image12.png
    637
    744
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    163
    745
    media_image13.png
    Greyscale

Emphasis added.


Therefore, each and every element of the claims are met by the Huff et al. reference.

Regarding the elected species (1), in paragraph [00134], Huff et al. teach blood as a test sample.
Regarding the elected species (3), in paragraph [00169], Huff et al. teach a polymer bead as the surface:  

    PNG
    media_image14.png
    265
    858
    media_image14.png
    Greyscale

Emphasis added.


Regarding the elected species (6) and (10), at this stage of prosecution, the claims do not recite any SEQ ID NOs.  In the interests of the most efficient use of resources, the examination is continuing without a sequence search at this point.  If and when Applicant claims specific sequences within SEQ ID NOs, then it will be more appropriate to perform a sequence search.  
Regarding the elected species (7), biotin/streptavidin as a specific mode of binding of the reporter polynucleotide to the first detection agent, Huff et al., in Examples 16 and 17 and at FIG. 25, teach the synthesis and the use of biotinylated DNA constructs.
Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641